COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Decker, Judges Beales and Fulton
PUBLISHED


            Argued by videoconference


            JAMES EBERHARDT
                                                                                OPINION BY
            v.     Record No. 0028-21-2                             CHIEF JUDGE MARLA GRAFF DECKER
                                                                             DECEMBER 14, 2021
            COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF DINWIDDIE COUNTY
                                          Joseph M. Teefey, Jr., Judge

                           George F. Marable, III, for appellant.

                           Susan Wosk, Assistant Attorney General (Mark R. Herring, Attorney
                           General; Rachel L. Yates, Assistant Attorney General, on brief), for
                           appellee.


                   James Eberhardt appeals his conviction of child cruelty in violation of Code

            § 40.1-103(A). On appeal, he argues that the evidence was insufficient to support his conviction.

            He contends that the Commonwealth failed to prove that his behavior violated the statute or that

            he acted with the requisite intent because his only purpose was to discipline his child. For the

            following reasons, this Court affirms the appellant’s conviction.

                                                   I. BACKGROUND1

                   The appellant and Tiffany Camp, the parents of nine-year-old B.E., were tried jointly in a

            bench trial for injuries that the child sustained on or about December 4, 2019. On December 5,

            2019, B.E. told the school nurse, Caren Edwards, that her right arm hurt. Edwards examined the

            girl’s arm and saw “significant bruising.” She also saw “tons of bruising” on B.E.’s legs,


                   1
                     Under familiar principles of appellate review, the facts are recited in “the light most
            favorable to the Commonwealth, as the prevailing party at trial.” Coomer v. Commonwealth, 67
            Va. App. 537, 544 (2017) (quoting Allen v. Commonwealth, 287 Va. 68, 72 (2014)).
buttocks, and right hip. Edwards notified the school resource officer, Sergeant Dooley of the

Dinwiddie County Sheriff’s Office, and showed him B.E.’s bruises.

       Donna Harrison, an employee of the Dinwiddie County Department of Social Services,

spoke with B.E. that same day. Harrison noted that the child’s injuries included redness and

bruising from a single mark on her upper right arm, five to eight “linear marks” on her right arm,

and “at least that many” linear marks on the backs of her legs and buttocks. Harrison took

photographs of B.E.’s injuries.2

       B.E. testified that when she came home from school on December 4, 2019, the appellant

was angry because her teacher had reported to him that B.E. had been “talking again” in school.

B.E. said that the appellant “got mad,” pushed her to the floor, and told her to go to her room and

remove her clothes. Then her mother, Tiffany Camp, punched her three times on her upper right

arm, and when the appellant told Camp “to move out [of] the way,” Camp left the room. The

appellant said to B.E., “I told you to stop talking in class,” and started hitting her with the

webbed “belt” portion of a dog leash. B.E. said that it hurt and she screamed and cried.

       According to B.E., the appellant had spoken with her on at least two prior occasions

about not disrupting her class by talking. As punishment, he had taken away her phone and

videogame privileges. B.E. generally agreed that the appellant punished her by “spank[ing]”

after he had talked to her about an issue “a certain number of times.” B.E. also testified that she

had “basically been hit [her] whole life” but had “never told anybody.”

       Investigator Crowder, also with the Dinwiddie County Sheriff’s Office, was among the

several officials who spoke with B.E. at school on December 5, 2019. Although he did not

conduct a comprehensive examination of the child for injuries, he noticed that she had redness on

her face. Additionally, when B.E. showed him where her right arm hurt, he saw welts, bruising,


       2
           The photographs were admitted into evidence at trial.
                                               -2-
swelling, and redness in that location. Crowder interviewed Camp at B.E.’s school that day.

Camp admitted she was aware that the appellant had hit B.E. the night before but claimed that

she had not been involved.

       Crowder later spoke with the appellant at the family’s home. The appellant was “very

cooperative” and admitted “whip[ping]” B.E. He said he did so because she had continued to

talk in school despite his other attempts to discipline her to stop the behavior. The appellant

noted that “in the bible Jesus stated[, ‘]spare the rod[,] spoil the child.[’]” He indicated his belief

that this statement was “true” and said that he intended “to continue to discipline his child the

same way.”

       The appellant testified at trial that he was the “primary disciplinarian” in his home. He

asserted that he used “spanking” only as a “last resort” when B.E. continued to misbehave. He

denied pushing B.E. to the floor but admitted that he “grabbed” her, held her arm, and “spanked”

her ten times with the dog leash. He said that he himself had been “beat[en] with switches and

belts” as a child and that he used the webbed-belt portion of the dog leash on B.E. because he

“didn’t want to hurt her.” The appellant suggested that he intended to hit only B.E.’s buttocks

but struck her arms and legs, as well, because she was moving to avoid the blows. He admitted

that B.E. yelled while he was striking her but claimed that she cried only “a little bit.”

       The appellant contested the sufficiency of the evidence to prove the charged offense in

his motions to strike and closing argument. He suggested that his behavior did not amount to

beating within the meaning of the statute. The appellant further contended that the

Commonwealth had to prove that he acted with at least criminal negligence and not merely with

the intent to impose an appropriate corporal punishment.

       The trial court accepted a portion of the appellant’s testimony, finding that he used a

“webbed dog leash” to strike B.E. ten times. It noted that although the appellant’s “intended

                                                 -3-
target was . . . [the] soft tissue of [her] buttocks,” the child was moving, and the evidence also

showed marks on her arm and legs. The judge further found that “the blows . . . were strong

enough to have raised whelps [sic] on the flesh of the victim,” as shown in the photographs, and

also caused bruising. He relied on a dictionary definition of “beat” as meaning “repeatedly

striking so as to harm or hurt.” In holding that the evidence satisfied that definition, the judge

observed that the appellant’s behavior was “clearly beyond anything that would be considered to

be reasonable based on the number of blows,” the force used to inflict them, “the use of an

implement” to do so, and the “ultimate injury that was sustained,” particularly in light of the

appellant’s “testi[mony] that it was his intent to do that.” Finally, the judge noted that the fact

that the appellant could hear the child “crying out . . . during each of these lashes” made clear

that he knew while he “continued to beat” her that he was “causing [her] hurt and pain.”

       The court convicted the appellant of child cruelty based on the beating and sentenced him

to five years in prison with three years seven months suspended.3

                                          II. ANALYSIS

       The appellant argues that the evidence was insufficient to support his conviction of child

cruelty in violation of Code § 40.1-103(A). In addressing this claim, we examine the evidence in

the record in light of both well-established standards of review and additional, more nuanced

legal principles.

       “When reviewing the sufficiency of the evidence, ‘[t]he judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Smith v. Commonwealth, 296 Va. 450, 460 (2018) (quoting Commonwealth v.



       3
         The trial court dismissed a related charge of misdemeanor assault and battery of a
family member in violation of Code § 18.2-57.2. Conversely, the court found Camp, the
appellant’s co-defendant, guilty of assault and battery of a family member but acquitted her of
the more serious charge of violating Code § 40.1-103.
                                                -4-
Perkins, 295 Va. 323, 327 (2018)). “If there is evidentiary support for the conviction, ‘the

reviewing court is not permitted to substitute its own judgment, even if its opinion might differ

from the conclusions reached by the finder of fact at the trial.’” Chavez v. Commonwealth, 69

Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)).

This deference is owed to both the trial court’s assessment of the credibility of the witnesses and

the inferences to be drawn “from basic facts to ultimate facts.” See Davis v. Commonwealth, 65

Va. App. 485, 500 (2015) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). In the end,

the appellate court “ask[s] whether ‘any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Id. (quoting Crowder v. Commonwealth, 41

Va. App. 658, 663 (2003)).

       To the extent that statutory interpretation is necessary to resolve a particular sufficiency

issue, this Court reviews that aspect de novo. See Green v. Commonwealth, 72 Va. App. 193,

202 (2020). Criminal statutes must be “strictly construed against the Commonwealth.” Id.

Nonetheless, the court interpreting the statute must determine legislative intent “from the plain

meaning of the language used.” Hillman v. Commonwealth, 68 Va. App. 585, 592-93 (2018)

(quoting Meeks v. Commonwealth, 274 Va. 798, 802 (2007)). An undefined term in a statute

may be defined using its standard dictionary definition. See Jones v. Commonwealth, 296 Va.

412, 415 (2018); see also Mollenhauer v. Commonwealth, 73 Va. App. 318, 335 (2021)

(defining other undefined terms in Code § 40.1-103(A) with reference to dictionary definitions).

       The appellant was convicted of violating Code § 40.1-103(A), which provides in

pertinent part that it is unlawful for a person with “custody of any child willfully or negligently

to cause or permit the life of such child to be endangered or the health of such child to be

injured, . . . or to cause or permit such child to be overworked, tortured, tormented, mutilated,




                                                -5-
beaten or cruelly treated.”4 The statute “covers a wide swath of criminal behavior []from mere

endangerment to actual torture.” Barnes v. Commonwealth, 47 Va. App. 105, 111 (2005).

        The appellant offers two sufficiency arguments. First, he suggests that he did not engage

in any behavior proscribed by the statute. Second, he contends that the evidence was insufficient

to prove that he acted with the requisite intent because he was merely disciplining his child.

        Our analysis of these issues is guided by the overarching principle that the common law

generally permits a parent to use corporal punishment in disciplining his or her child. See

Carpenter v. Commonwealth, 186 Va. 851, 860-63 (1947); Campbell v. Commonwealth, 12

Va. App. 476, 483 (1991) (en banc). Corporal punishment is lawful if it is within “the bounds of

moderation and reason.” Carpenter, 186 Va. at 861. However, a parent’s conduct may be

unlawful if the discipline used is “excessive” or “immoderate.” Id. at 862 (quoting Steber v.

Norris, 206 N.W. 173, 175 (Wis. 1925)), cited in Campbell, 12 Va. App. at 483. It is through

this lens that the Court examines the sufficiency of the evidence to prove the challenged

elements in this case—whether the appellant’s actions constituted a beating and whether he acted

with the requisite intent.

                                         A. The Appellant’s Actions

        The appellant disputes the trial court’s conclusion that his actions toward his daughter

proved a “beat[ing]” as proscribed by Code § 40.1-103(A). The term “beat” is not defined in the

statute. The dictionary definition of the term is “to strike . . . [or] hit repeatedly with [a] hand,

fist, weapon, or other instrument so as to inflict pain[, ]as in order to punish or warn.” Beat,


        4
          The statute contains additional language that proscribes “willfully or negligently . . .
caus[ing] or permit[ting] such child to be placed in a situation that its life, health or morals may
be endangered.” Code § 40.1-103(A). This part of the statute has been held to be
unconstitutionally vague. See Mollenhauer, 73 Va. App. at 328, 330 (citing Commonwealth v.
Carter, 21 Va. App. 150 (1995)). The trial court did not rely on this portion of the statute in
convicting the appellant, and the constitutionality of the remainder of the statute is not at issue in
this case.
                                                -6-
Webster’s Third New International Dictionary of the English Language (1993) [hereinafter

Webster’s].5 The definition acknowledges that blows inflicted for the purpose of punishment

nonetheless may constitute beating. See id. The Supreme Court of Virginia has recognized that

“a parent has the right to administer such reasonable and timely punishment as may be necessary

to correct faults in his growing children,” as long as “[t]he right [is not] used as a cloak for the

exercise of malevolence or the exhibition of uncontrolled passion on the part of the parent.”

Carpenter, 186 Va. at 860. A parent “becomes criminally liable” when that parent exceeds “the

bounds of moderation and reason” in punishing his or her child. Id. at 861, quoted in Campbell,

12 Va. App. at 483.6

       The proscription in Code § 40.1-103(A) against “beat[ing]” one’s child therefore must be

viewed in light of the principle that a parent may discipline his or her child “within the bounds of

moderation and reason.” See id.; see also Townes v. Va. State Bd. of Elections, 299 Va. 34, 49

(2020) (“When ‘the General Assembly acts in an area in which one of its appellate courts has

already spoken, it is presumed to know the law as the court has stated it and to acquiesce


       5
         In defining the term “beat” to mean “repeatedly striking so as to harm or hurt,” the trial
judge used a very similar, albeit shorter, definition from an unspecified “Merrian [sic]
Webster’s” dictionary. Merriam-Webster, Inc., is the parent company that produces both
Webster’s Third New International Dictionary of the English Language (the comprehensive
dictionary cited in this opinion) and various more “compact” versions published under the
Merriam-Webster name (such as Merriam-Webster’s Collegiate® Dictionary). See
Merriam-Webster, About Us: Merriam-Webster’s Ongoing Commitment, https://www.merriam-
webster.com/about-us/ongoing-commitment (last visited Dec. 9, 2021); id. About Us:
Merriam-Webster FAQ, https://www.merriam-webster.com/about-us/faq. Accordingly, we
conclude that the definitions used below and on appeal are substantially the same.
       6
          Other jurisdictions impose this same requirement of moderation. See, e.g., State v.
Thorpe, 429 A.2d 785, 788 (R.I. 1981); State v. Singleton, 705 P.2d 825, 827 (Wash. Ct. App.
1985); see also People v. Karen P., 692 N.E.2d 338, 339, 342, 346 (Ill. App. Ct. 1998) (holding
that although the court was required to “take care not to create a legal standard from [its]
personal notions of how best to discipline a child,” a mother’s “spanking” of her child with a
wooden spoon in accordance with her religious beliefs regarding discipline was not “excessive
corporal punishment” proscribed by state law, as her acts caused a small bruise on only one
occasion and the child never appeared to be unhappy or in any pain as a result of the spankings).
                                                -7-
therein.’” (quoting Weathers v. Commonwealth, 262 Va. 803, 805 (2001))).7 It is important to

recognize that what constitutes “‘moderat[ion]’ . . . [and] ‘reason[]’ as applied to [the

punishment of a child is] ever changing according to . . . the period and conditions in which we

live.” Carpenter, 186 Va. at 863. Significantly, determining “whether punishment has been

moderate or excessive” is for the fact finder to assess based on “the attending circumstances,

considering the age, size and conduct of the child, the nature of his [or her] misconduct, the

nature of the instrument used for punishment, and the kind of marks or wounds inflicted on the

body of the child.” Id.

       The Supreme Court affirmed the defendant’s conviction of assault and battery based on

these principles in Carpenter v. Commonwealth. In that case, the defendant used a “switch” to

severely “whip[]” a seven-year-old girl. Id. at 855 (noting that the child was heard “crying and

screaming” and had “cut[s] and bruise[s]” on her arms, legs, and face). The Court concluded

that the severity of the defendant’s conduct toward the child for “merely filching some candy in

the family home” “showed an utter lack of a due appreciation of parental duty” and supported the

defendant’s conviction. Id. at 866; cf. also Diehl v. Commonwealth, 9 Va. App. 191, 193-95

(1989) (holding that punishing a thirteen-year-old boy by severely beating him on the buttocks

and head and shackling him to the floor exceeded the bounds of permissible parental discipline).




       7
         The predecessor versions of Code § 40.1-103(A) contained the language “cruelly
beaten” and “cruelly treated.” See Code § 1816(a) (1942) (repealed); Code § 40-112 (1950)
(repealed). The statute was recodified as Code § 40.1-103 in 1970. See 1970 Va. Acts ch. 321.
Amendments in 1991 removed “cruelly” from modifying “beaten” and changed the class of the
offense from a misdemeanor to a Class 6 felony. See 1991 Va. Acts ch. 511. See generally
Mollenhauer, 73 Va. App. at 335 (discussing the meaning of “cruelly” as used in the statute’s
term “cruelly treated”). By removing the adverb “cruelly” from the term “cruelly beaten” and
increasing the potential punishment, the General Assembly demonstrated an intent to provide
greater protection for children. These amendments are also consistent with Supreme Court case
law recognizing that corporal punishment must be administered reasonably and in moderation.
See Carpenter, 186 Va. at 861.
                                              -8-
       Similarly, in this case, the appellant admitted that he punished his nine-year-old daughter

for talking in school by striking her ten times with a webbed dog leash, in what he described as

“spanking” or “whip[ping]” the child. She “cr[ied] out . . . during each of these lashes,” and they

left numerous linear marks and welts on the girl’s arm, legs, and buttocks, as well as significant

bruises, all of which remained visible the next day. Using a dictionary definition of “beat” as

meaning “repeatedly striking so as to harm or hurt,” the trial court found that appellant’s conduct

was “clearly beyond anything that would be considered to be reasonable” discipline and, as such,

that it fell within the behavior proscribed by the statute. The court considered the number of

blows, the force accompanying the blows, the implement used to inflict the blows, the child’s

verbal responses, and the injuries the child sustained.

       The court’s conclusion, as fact finder, that the appellant administered a beating as

proscribed by Code § 40.1-103(A) was not plainly wrong or unsupported by the evidence. See

Carpenter, 186 Va. at 861, 866; Harbaugh v. Commonwealth, 209 Va. 695, 697-98 (1969)

(affirming the defendant’s conviction for assault and battery of a five-year-old boy, whom he

admitted hitting “fairly hard” on the buttocks “ten or twelve times with his open hand” because

the boy “missed the school bus”).8

       The appellant argues that the trial court erred by finding him guilty of child cruelty

because it found co-defendant Camp guilty of only assault and battery, even though she

“punched” B.E. in the arm three times. The appellant asserts that punching and beating are



       8
         Courts in other states have reached similar conclusions. See, e.g., People v. Leonard,
264 N.W.2d 130, 131 (Mich. Ct. App. 1978) (per curiam) (noting that although the defendant
admitted “spanking” the three-year-old child victim with a belt, the “medical and photographic
evidence” showed “severe bruises,” demonstrating “that the spanking was more like a beating”);
State v. Arnold, 543 N.W.2d 600, 601-04 (Iowa 1996) (affirming the defendant’s conviction for
“intentionally us[ing] unreasonable force, torture or cruelty that resulted in physical injury to [a
child]” where he disciplined his nine-year-old child by beating her with a leather belt, severely
bruising her buttocks).
                                                -9-
synonymous. However, “punch[ing]” involves the delivery of a “quick thrust” or “blow . . . with

the fist,” while “beating” means “hit[ting] repeatedly with [a] hand, fist, weapon, or other

instrument so as to inflict pain.” See punch, Webster’s, supra; id. beat. The evidence established

that Camp punched the child with her fist three times on the arm. The appellant, by contrast,

beat the child with a dog leash, inflicting at least ten lashes with that instrument and leaving

numerous linear marks and welts and significant bruising on various parts of B.E.’s body as she

cried out in pain. Additionally, Camp was not in the room when the appellant beat the child.

The evidence as a whole, including the difference in repetition and force that existed between

Camp’s punching or “jabbing” and the appellant’s “full” beating, supports the trial court’s

reasoning that Camp’s conduct was less culpable than the appellant’s.

       The trial court, as the fact finder, reasonably drew different conclusions from the

evidence regarding the markedly different actions of the co-defendants. See Harbaugh, 209 Va.

at 698 (stating that the fact finder’s role is to “determine from the attending circumstances,”

including “the kind of marks or wounds inflicted on the body of the child,” “whether punishment

[inflicted] had been moderate or excessive”); Diehl, 9 Va. App. at 195 (holding that “whether

punishment exceeds the bounds of moderation is a question for the trier of the facts”).9

Consequently, the evidence was sufficient to support the trial court’s finding that the appellant’s

actions toward the victim constituted an unlawful beating within the meaning of Code

§ 40.1-103(A).


       9
           To the extent the appellant suggests that an inconsistency between the conviction of a
defendant and the acquittal of a co-defendant of the same crime in a joint bench trial may
provide a basis for reversal, he cites no authority for this claim. See Rule 5A:20(e) (requiring
that an appellant’s opening brief must contain “the argument” and supporting “principles of law
and authorities”); Jay v. Commonwealth, 275 Va. 510, 518-20 (2008) (permitting an appellate
court to consider an assertion for which the appellant does not present legal authority as waived
if that failure is significant). In any event, we do not consider such a claim because the facts in
the record regarding the co-defendant are markedly different and support the trial court’s
conclusions in the appellant’s case.
                                                 - 10 -
                                     B. The Appellant’s Intent

       The appellant additionally suggests that he lacked the requisite mens rea for the offense

because his only intent was to discipline his daughter for repeatedly talking in class. Mens rea is

“the unlawful intent or design necessary to any criminal act that is not a strict liability offense.”

Saunders v. Commonwealth, 31 Va. App. 321, 324 (2000). A violation of Code § 40.1-103(A)

may be proved with evidence that the defendant committed one of the proscribed acts against a

child either “willfully or negligently.” See Barnes, 47 Va. App. at 110-11 (quoting Code

§ 40.1-103(A)).

       “‘[W]illfulness’ is defined [in part] as ‘[t]he voluntary, intentional violation or disregard

of a known legal duty.’” Pelloni v. Commonwealth, 65 Va. App. 733, 739 (2016) (third

alteration in original) (emphasis omitted) (quoting willfulness, Black’s Law Dictionary (10th ed.

2014)). When used in a criminal statute, the term “willfulness” additionally “imports knowledge

and consciousness that injury will result” or “will probably result” “from the act done.” Barrett

v. Commonwealth, 268 Va. 170, 183 (2004).

       With regard to the alternative method of proving the offense through negligence, the type

of negligence required is criminal negligence. Barnes, 47 Va. App. at 111 (observing that to be

criminal, all of the behavior proscribed by the statute, “from mere endangerment to actual

torture,” must be committed with at least “a threshold mens rea showing of ‘criminal

negligence’” (quoting Ellis v. Commonwealth, 29 Va. App. 548, 556-57 (1999))). A lesser

standard than criminal willfulness, criminal negligence “involves a ‘reckless or indifferent

disregard of the rights of others, under circumstances . . . [that] make it not improbable that

injury will be occasioned[] and [under which] the offender knows, or is charged with the

knowledge of, the probable result of his acts.’” Id. (quoting Ellis, 29 Va. App. at 557 (quoting

Bell v. Commonwealth, 170 Va. 597, 611-12 (1938))); see Kelly v. Commonwealth, 42 Va. App.

                                                - 11 -
347, 356 (2004) (noting that criminal negligence “is judged under an objective standard and,

therefore, may be found to exist where the offender either knew or should have known the

probable results of his acts” (quoting Conrad v. Commonwealth, 31 Va. App. 113, 121-22 (1999)

(en banc))).

        Intent may and often must be proved with circumstantial evidence, including the

statements and conduct of the accused. See Wells v. Commonwealth, 60 Va. App. 111, 119-20

(2012). Additionally, a defendant may act with more than one intent. Green v. Commonwealth,

72 Va. App. 193, 201 (2020); see Moody v. Commonwealth, 28 Va. App. 702, 707-08 (1998)

(holding that a specific criminal intent may coexist with a less culpable intent). Therefore, the

appellant’s claim that he acted with the intent to administer corporal punishment, if accepted as

true by the trier of fact, does not preclude a finding that he also acted either with the willful

intent to inflict the injuries that resulted or with criminal negligence, lacking proper regard for

whether his actions would result in those injuries. See Miller v. Commonwealth, 64 Va. App.

527, 536 (2015) (holding that “determining the credibility of the witnesses and the weight

afforded [their] testimony . . . are matters left to the trier of fact, who has the ability to see and

hear them as they testify”); Commonwealth v. Duncan, 267 Va. 377, 385 (2004) (noting that the

fact finder may reject an accused’s explanation and infer that he is “lying to conceal his guilt”).

        The evidence here supports a finding that the appellant acted with at least criminal

negligence when he beat B.E. He intentionally delivered the multiple blows, and the record

establishes that he either knew or should have known “it [was] not improbable that injury

w[ould] be occasioned,” the standard required to prove criminal negligence. Barnes, 47




                                                 - 12 -
Va. App. at 111 (quoting Ellis, 29 Va. App. at 557).10 In finding him guilty, the trial court noted

that the appellant heard the child “crying out . . . during each of these lashes” and thus that he

“could understand and appreciate at the time that he continued to beat the child” that he was

inflicting “hurt and pain.” The court additionally found that the blows were “strong enough” to

have caused bruising and welts “on the flesh of the victim[,] as depicted in the photographs”

taken the day after the beating. The evidence established that the victim had “tons of bruising on

the front and back[] of both of her legs, her bottom, and her right hip,” as well as “bruising to . . .

her face.” These facts entirely support a finding that the appellant acted with at least criminal

negligence when he beat B.E.

       Accordingly, the evidence proves that the appellant acted with the requisite mens rea to

support his conviction.

                                        III. CONCLUSION

       The purpose of Code § 40.1-103 is to protect children. The statute does not prohibit a

parent from using corporal punishment to discipline a child, but it requires a parent to employ

moderation in doing so. The evidence here supports the trial court’s finding that the appellant’s

conduct exceeded the bounds of due moderation and, coupled with at least criminally negligent

intent, constituted a beating proscribed by Code § 40.1-103(A). Consequently, the trial court did

not err in finding the appellant guilty, and we affirm his conviction.

                                                                                            Affirmed.



       10
          The Commonwealth argues that the trial court found that the appellant inflicted the
beating in a criminally willful manner. Assuming without deciding that the Commonwealth
correctly characterizes the basis for the trial court’s ruling, we need not reach this issue because
this Court may affirm a conviction under the “right-result-different-reason” doctrine without
“express[ing a] view on the correctness of the lower court’s rationale.” Rickman v.
Commonwealth, 294 Va. 531, 542 (2017) (emphasis omitted); see also Spinner v.
Commonwealth, 297 Va. 384, 391 (2019) (noting that the doctrine does not apply if additional
findings of fact are necessary).
                                                 - 13 -